ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Delfasco LLC                                  )      ASBCA No. 59153
                                              )
Under Contract No. W52P1J-12-C-0034           )

APPEARANCES FOR THE APPELLANT:                       David S. Cohen, Esq
                                                     John J. O'Brien, Esq.
                                                     Gabriel E. Kennon, Esq.
                                                      Cohen Mohr LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Tyler L. Davidson, JA
                                                      Trial Attorney

           OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE
            GOVERNMENT'S MOTION FOR SUMMARY JUDGMENT

       The government contracted with appellant for "suspension lugs," which are a type
of threaded hook that attach to bombs and are used to suspend the bombs from aircraft.
The government terminated the contract for default, alleging that appellant missed a
delivery date. Appellant appealed, and the government moves for summary judgment,
requesting denial of the appeal.

        The motion is denied. Summary judgment shall be granted ifthe movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter oflaw. FED. R. CIV. P. 56(a); Mingus Constructors, Inc. v. United
States, 812 F.2d 1387, 1390 (Fed. Cir. 1987). Our review identifies at least one disputed
issue for trial: whether the government's September 2013 inspection actions precluded
timely delivery of suspension lugs that conformed to requirements of the contract.

      Within 21 days of the date of this decision, the parties shall file a jointly-proposed
schedule for further proceedings.

       Dated: 5 January 2015



                                                  Administrative age
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur
                                              11\7(
~#=
Administrative Judge
                                               RICHARD SHACKLEFORD
                                               Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59153, Appeal ofDelfasco
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2